 



EXHIBIT 10.33
RULES AND PROCEDURES
FOR
NON-EMPLOYEE DIRECTORS’ DEFERRED COMPENSATION PROGRAM
     The following rules and procedures have been adopted by the Compensation
Committee (the “Committee”) of the Board of Directors of AvalonBay Communities,
Inc. (the “Company”) to govern the deferral by a Non-Employee Director pursuant
to Section 7(b) of the AvalonBay Communities, Inc. 1994 Stock Option and
Incentive Plan, as amended and restated on December 8, 2004 and as subsequently
amended (the “Plan”). All capitalized terms used herein shall have the same
meaning as used in the Plan unless otherwise specifically provided herein.
     1. Election to Defer. A Non-Employee Director may elect in advance to
receive all or a portion of the cash compensation or Restricted Stock Award
otherwise due him in the form of a Deferred Stock Award. To make such an
election, the Non-Employee Director must execute and deliver to the Company an
election form specifying the percentage of his cash compensation he wishes to
defer and whether or not he wishes to receive his Restricted Stock Award in the
form of a Deferred Stock Award. Except with respect to a newly elected or
appointed Non-Employee Director, any election under this paragraph shall apply
only to cash fees that are earned with respect to services to be performed
beginning on or after the start of the next calendar year after such receipt and
to stock awards to be granted after the start of the next calendar year. A newly
elected or appointed Non-Employee Director, may, no later than 30 days after
becoming a Non-Employee Director, file a deferral election which shall apply
only to cash fees that are earned with respect to services to be performed
subsequent to the election and to stock awards to be granted subsequent to the
election. An election shall remain in effect from year to year, until a new
election becomes effective with respect to cash fees payable, and a stock award
to be granted, in the next calendar year. A Non-Employee Director may revoke or
modify his deferral election with respect to cash fees that are payable, and a
stock award to be granted, in the calendar year beginning after receipt by the
Company of his written revocation (for clarification, this means that in the
absence of a revocation or modification, an election will remain in effect for
subsequent calendar years)..
     2. Deferred Account. As of the last day of each calendar quarter, a
Non-Employee Director’s deferred account (“Account”) shall be credited with a
number of whole and fractional stock units determined by dividing his aggregate
deferred cash fees for the calendar quarter by the Fair Market Value of a share
of Stock. If a Non-Employee Director has elected to receive his Restricted Stock
Award in the form of a Deferred Stock Award, at such time as provided in Section
6(b)(i) of the Plan for issuance of Restricted Stock, his Account shall also be
credited with a number of stock units determined pursuant to the provisions of
Section 6(b)(i) of the Plan. Except as otherwise provided in the award
agreement, the stock units credited in lieu of a Restricted Stock Award shall
vest twenty percent (20%) on the date of issuance and twenty percent (20%) on
each of the four anniversaries of the date of issuance.
     3. Dividend Equivalent Amounts. Whenever dividends (other than dividends
payable only in shares of Stock) are paid with respect to Stock, each Account
shall be credited with a number of whole and fractional stock units determined
by multiplying the dividend value per share by the stock unit balance of the
Account on the record date and dividing the result by the Fair Market Value of a
share of Stock on the dividend payment date.

 



--------------------------------------------------------------------------------



 



     4. Period of Deferral. The period of deferral shall cease when a
Non-Employee Director ceases to serve as a member of the Board of Directors of
the Company.
     5. Designation of Beneficiary. A Non-Employee Director may designate one or
more beneficiaries to receive payments from his Account in the event of his
death. A designation of beneficiary shall apply to a specified percentage of a
Non-Employee Director’s entire interest in his Account. Such designation, or any
change therein, must be in writing and shall be effective upon receipt by the
Company. If there is no effective designation of beneficiary, or if no
beneficiary survives the Non-Employee Director, the estate of the Non-Employee
Director shall be deemed to be the beneficiary. All payments to a beneficiary or
estate shall be made in a lump sum in shares of Stock, with any fractional share
paid in cash.
     6. Payment. All vested stock units credited to a Non-Employee Director’s
Account shall be paid in shares of Stock to the Non-Employee Director, or his
designated beneficiary (or beneficiaries) or estate, in a lump sum within
30 days after the Non-Employee Director ceases to serve on the Board; provided,
however, that fractional shares shall be paid in cash. Notwithstanding the
foregoing, in the event of a Change in Control of the Company (as defined in
Section 16(b) of the Plan), all Accounts under this deferred compensation
arrangement shall become immediately payable in a lump sum.
     7. Adjustments. In the event of a stock dividend, stock split or similar
change in capitalization affecting the Stock, the Committee shall make
appropriate adjustments in the number of stock units credited to Non-Employee
Directors’ Accounts.
8. Nontransferability of Rights. During a Non-Employee Director’s lifetime, any
payment under this deferred compensation arrangement shall be made only to him.
No sum or other interest under this deferred compensation arrangement shall be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance or charge, and any attempt by a Non-Employee Director or any
beneficiary under this deferred compensation arrangement to do so shall be void.
No interest under this deferred compensation arrangement shall in any manner be
liable for or subject to the debts, contracts, liabilities, engagements or torts
of a Non-Employee Director or beneficiary entitled thereto.
     9. Company’s Obligations to Be Unfunded and Unsecured. The Accounts
maintained under this deferred compensation arrangement shall at all times be
entirely unfunded, and no provision shall at any time be made with respect to
segregating assets of the Company (including Stock) for payment of any amounts
hereunder. No Non-Employee Director or other person shall have any interest in
any particular assets of the Company (including Stock) by reason of the right to
receive payment under this deferred compensation arrangement, and any
Non-Employee Director or other person shall have only the rights of a general
unsecured creditor of the Company with respect to any rights under this deferred
compensation arrangement.
Adopted by the Compensation Committee of the Board of Directors on November 20,
2006.

 